         Case 2:19-cv-00202 Document 1 Filed on 07/29/19 in TXSD Page 1 of 5



                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                         CORPUS CHRISTI DIVISION

 WESTERN WORLD INSURANCE                                   §
 COMPANY,                                                  §
                                                           §
                         Plaintiff,                        §
                                                           §                      2:19-cv-202
                                                                 CIVIL ACTION NO. _  _ __
 vs.                                                       §
                                                           §
 QBE SPECIALTY INSURANCE                                   §
 COMPANY                                                   §
                                                           §
                         Defendant                         §

                                      DEFENDANT'S NOTICE OF REMOVAL

           1.            Defendant QBE Specialty Insurance Company ("Defendant") files this Notice of

Removal pursuant to 28 U.S.C. Sections 1441 and 1446 as follows:

                                              I. INTRODUCTION

           2.            This case is removable because all proper parties to this litigation have diverse

citizenship and the matter in controversy exceeds $75,000.00.

                                      II. COMMENCEMENT AND SERVICE

           3.            The underlying lawsuit was commenced on June 6, 2019, when Plaintiff filed its

Original Petition ("Petition") in the 343rd Judicial District Court, San Patricio County, Texas,

styled Cause No. S-19-5603CV-C, styled Western World Insurance Company v QBE Specialty

Insurance Company (the "State Court Lawsuit). Although the Texas Department of Insurance

("TDI") was served on June 28, 20 19, the TDI did not mail the petition to Defendant until July 3,

2019.

           4.            This Notice of Removal is filed within thirty days of Defendant's receipt of the

Petition. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).


958832-v/14111-00 1000

DEFENDANT'S NOTICE OF REMOVAL                                                                       Page 1
         Case 2:19-cv-00202 Document 1 Filed on 07/29/19 in TXSD Page 2 of 5



                                          III. GROUNDS FOR REMOVAL

            5.             Defendant is entitled to remove the State Court Lawsuit to this Court pursuant to

28 U.S.C. §§ 1332, 1441 and 1446 because the State Court Lawsuit is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                                        IV. DIVERSITY OF CITIZENSIDP

            6.             This is an action with complete diversity of citizenship between Plaintiff and the

Defendant. Exhibit "A-1 ".

            7.             Plaintiff is a foreign insurance company and a citizen of the State of New

Hampshire. Exhibit "A-2".

            8.             Defendant is a foreign insurance company and a citizen of North Dakota.

            9.             No change of citizenship has occurred since commencement of the State Court

Lawsuit. Accordingly, diversity of citizenship exists among the proper parties.

                                         V. AMOUNT IN CONTROVERSY

            10.            Defendant would show that the minimum jurisdictional limits of this Court have

also been met because the amount in controversy exceeds $75,000. A defendant may perfect a

notice of removal based on allegations in the pleadings or facts in the notice. Chapman v.

Powermatic, Inc. , 969 F.2d 160, 163 n.6 (5th Cir. 1992). Plaintiff does not allege an amount in

controversy in its Petition. However, in Plaintiffs Request for Admission No. 12 served with the

Petition, Plaintiff seeks an admission from Defendant that Plaintiff paid $598,400.72 to Plaintiffs

insured and seeks contribution from Defendant for a portion of this amount. Petition, ,r 9. Plaintiff

also seeks its attorneys ' fees. Petition ,r 10. Therefore, the amount in controversy exceeds the

jurisdictional limit of this Court.




958832-v/ 14 111-00 1000
DEFENDANT'S NOTICE OF REMOVAL                                                                          Page2
        Case 2:19-cv-00202 Document 1 Filed on 07/29/19 in TXSD Page 3 of 5



                                                     VI. VENUE

           11.           Venue lies in the Southern District of Texas, Corpus Christi Division, pursuant to

28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the State Court Lawsuit in this judicial

district and division.

                                VII. NOTICE AND CONSENT TO REMOVAL

           12.           Defendant will file with the clerk of the State Court Lawsuit, and will serve upon

Plaintiff's counsel, a notice of the filing of this Notice of Removal.

           13.           No Consent to Removal is necessary as Defendant is the only named defendant in

this lawsuit.

                                 VIII. EXHIBITS TO NOTICE OF REMOVAL

           14.           The following documents are attached to this Notice as corresponding numbered

exhibits in compliance with LR81:

                            A. Texas Department of Insurance entity search:

                                    1. Western World Insurance Company showing as a domestic
                                       insurance company for New Hampshire.
                                    2. QBE Specialty Insurance Company showing as a domestic
                                       insurance company for North Dakota.

                            B. All executed process in the case;

                             C. Pleadings asserting causes of action, e.g., petition, counterclaims, cross
                                actions, third-party actions, interventions and all answers to such pleadings.;

                             D. The docket sheet;

                             E. Civil Cover Sheet;

                             F. An index of matters being filed; and

                             G. A list of all counsel of record, including addresses, telephone numbers and
                                parties represented.




958832-v/ 14111-001000

DEFENDANT'S NOTICE OF REMOVAL                                                                           Page3
         Case 2:19-cv-00202 Document 1 Filed on 07/29/19 in TXSD Page 4 of 5



           15 .           There are no orders signed by the state court judge.


                                                 IX. CONCLUSION

           WHEREFORE, Defendant QBE Specialty Insurance Company, pursuant to the statutes

cited herein and in conformity with the requirements set forth in 28 U.S.C. § 1446, removes this

action from the 343rd Judicial District Court of San Patricio County, Texas to this Court.

           Dated: July 29, 2019.

                                                        Respectfully submitted,

                                                        Isl Carter L. Ferguson
                                                        Carter L. Ferguson
                                                        State Bar Number 06909500
                                                        Southern District Number 33538
                                                        cferguson(a),belaw. com
                                                        BRACKETT & ELLIS, P.C.
                                                        100 Main Street
                                                        Fort Worth, Texas 76102-3090
                                                        (817) 338-1700
                                                        (817) 870-2265 fax

                                                        ATTORNEYS    FOR DEFENDANT           QBE
                                                        SPECIALTY INSURANCE COMPANY




958832-v/1 4111 -001000

DEFENDANT'S NOTICE OF REMOVAL                                                                Page4
        Case 2:19-cv-00202 Document 1 Filed on 07/29/19 in TXSD Page 5 of 5



                                     CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was sent to all parties and
counsel ofrecord, pursuant to the Federal Rules of Civil Procedure, addressed as follows:

             Via Electronic Filing

             Robert G. Hogue
             ROBERT G. HOGUE, P.C.
             Highland Park Place
             4515 Cole Avenue, Suite 600
             Dallas, Texas 75205-4193
             Email: robhogue@msn.com

             ATTORNEY FOR PLAINTIFF

DATED this 29th day of July 2019.

                                             Isl
                                             Carter L. Ferguson




958832-v/14111-001000

DEFENDANT'S NOTICE OF REMOVAL                                                                Page 5
